DETAILED ACTION
This Office Action is in response to the amendment filed on 8/3/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of, without traverse, species I, reading on figure 1 (claims 1 - 15 and 18 - 20), in the reply filed on 8/3/2021, is acknowledged. Claims 16 - 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4, 8, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0198437 A1).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
With regard to claim 1, Kim discloses a semiconductor package device, as shown in Fig. 2, comprising: 
a first package substrate 210; 
a first semiconductor chip 220 on the first package substrate; 
an interposer 110 on the first semiconductor chip; 
a warpage prevention member 140 on the interposer (0033); 
a molding member 120 on the interposer and the first package substrate; 
a second package substrate 310 on the molding member, 
wherein at least a portion of a top surface of the molding member is spaced apart from a bottom surface of the second package substrate.  
With regard to claims 2 and 3, Kim discloses the warpage prevention member 140 is copper and the interposer 110 is glass (0028 - 0029, 0033), inherently, the thermal expansion coefficient of the warpage prevention member is greater than a thermal expansion coefficient of the interposer and a thermal conductivity of the warpage prevention member is greater than a thermal conductivity of the interposer (material properties).
With regard to claim 4, Kim discloses the warpage prevention member 140 comprises copper or silicon pile (0029, 0033).  
With regard to claim 8, Kim discloses a second semiconductor chip 320 on the second package substrate 310, wherein a thickness of the first package substrate 210 is greater than a 
With regard to claim 13, Kim discloses a semiconductor package device, as shown in Fig. 2, comprising: 
a first package substrate 210; 
a first semiconductor chip 220 on the first package substrate; 
an interposer 110 on the first semiconductor chip; 
a molding member 120 on the interposer, first semiconductor chip, and the first package substrate; 
a warpage prevention member 140 and a plurality of connection terminals 380 on the interposer; 
a second package substrate 310 on the warpage prevention member and in electrical contact with the plurality of connection terminals, 
wherein at least a portion of a top surface of the molding member is spaced apart from the second package substrate and a first thickness of the connection terminals is greater than a thickness of the warpage prevention member in a direction perpendicular to a top surface of the first package substrate.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, further in view of Ishino et al. (US 2007/0181991 A1).

With regard to claim 9, Kim fails to show the interposer comprises a first pad, a second pad, and a redistribution pattern electrically connecting the first and second pads to each other, and wherein the second pad is electrically connected to the first package substrate through a wire line.
Ishino discloses an interposer 340 comprising a first pad 343, a second pad 341, and a redistribution pattern 342 electrically connecting the first and second pads to each other, and wherein the second pad is electrically connected to a first package substrate 110 through a wire line 350 (Ishino Fig. 5).
Ishino teaches that the arrangement possibly supply power source from multiple directions to plurality of chips thus suppressing the decrease in power source voltage (Ishino 0024 - 0026).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Ishino’s teachings with the invention of Kim to suppress the decrease in power source voltage.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, further in view of Pei et al. (US 2019/0252340 A1).

With regard to claim 14, Kim discloses the connection terminals 380 surround the warpage prevention member 140 (Fig. 2).
He did not show a plan view for the connection terminals 380.  
Pei shows an example of connection terminals 142 surround a warpage prevention member 152’ in plan view (Pei Figs. 4C and 5).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, further in view of Funaya et al. (US 2010/0103634 A1).

With regard to claim 18, Kim fails to show the warpage prevention member comprises a solid non-conductive.  
Funaya discloses a warp prevention layer 24 can be metal or non-conductive material (ceramic) for improving the rigidity (Funaya 0124).
Since metal warpage prevention member or non-conductive warpage prevention member are known in the art as functional equivalents for improving the rigidity, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted Kim’s warpage prevention member for the warpage prevention member of Funaya. The substitution would have resulted in the predictable result of inducing rigidity (warp). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
In reference to the claim language referring to the functions of the device, i.e., “solidified non-conductive paste”, the function or the manner of operating the device does not differentiate an apparatus claim from the prior art. Intended use and other type of functional language must result in a structural difference between the claimed invention and prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, and then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459  (CCPA 1963); Ex parte Masham, 2USPQ2d 1647  (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Kim and Funaya show all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structures of Kim and Funaya.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable overKim, further in view of Nakamura et al. (US 2009/0126982 A1).

With regard to claim 19, Kim fails to show a thickness of the warpage prevention member ranges from 100 µm to 150 µm.  
Nakamura discloses the thickness of a warp reduction member 22 can be adjusted to altering the warp (Nakamura 0105).
therefore, thickness range of the warpage prevention member will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the thickness range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the thickness range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the warpage prevention member with the claimed thickness range in the device of Kim.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must quantitatively show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claims 5 - 7, 10 - 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of 
Claim 20 is allowed.
Conclusion
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims: a thermal expansion coefficient of the warpage prevention member is greater than a thermal expansion coefficient of the interposer, a thickness of the warpage prevention member is greater than a thickness of the interposer in a direction perpendicular to a top surface of the first package substrate having the first semiconductor chip thereon, and at least a portion of a side surface of the warpage prevention member is free of the molding member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        August 6, 2021

/Nelson Garces/Primary Examiner, Art Unit 2814